Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through telephonic conversation with Malavika Patel on 08/31/2022.

Claims
AMENDMENTS TO THE CLAIMS:
3.	This listing of claims will replace all prior versions in the application.

1.   (Currently Amended) A system, comprising:
a memory that stores computer executable components; and
a processor that executes the computer executable components stored in the memory,
wherein the computer executable components comprise:
an analysis component that employs a model to discover a latent computing property preference of an entity operating in a first computing environment, wherein the model comprises a latent Dirichlet allocation model; and
a recommendation component that recommends a computing environment migration plan to a second computing environment based on the latent computing property preference of the
entity.

2.	(Currently Amended) The system of claim 1, wherein the model further comprises at
least one of an artificial intelligence model [[,]] or a topic model, 
(Original) The system of claim 1, wherein the analysis component discovers the latent
computing property preference of the entity based on data corresponding to the entity comprising at least one of entity interview data, entity source data, entity application configuration data, entity middleware data, entity network data, entity storage device data, entity location data, or entity documentation data.

(Original) The system of claim 1, wherein the analysis component employs the model to map one or more hierarchical topics indicative of one or more latent computing property preferences of the entity to one or more classes indicative of one or more computing properties of the second computing environment using one or more bipartite graphs.

(Original) The system of claim 1, wherein the recommendation component recommends
the computing environment migration plan based on at least one of: a similarity measure between one or more latent computing property preferences of the entity and one or more computing properties of the second computing environment; or a maximum support measure comprising a ratio of a number of the one or more latent computing property preferences of the entity that correspond to a computing property of the second computing environment and a total number of the one or more latent computing property preferences of the entity.

(Original) The system of claim 1, wherein the analysis component employs the model to: discover one or more latent computing property preferences of the entity based on feedback data from the entity corresponding to the latent computing property preference of the entity; or modify the latent computing property preference of the entity based on the feedback data.

(Original) The system of claim 1, wherein the recommendation component recommends the computing environment migration plan based on feedback data from the entity corresponding to the latent computing property preference of the entity, thereby facilitating at least one of improved implementation time, accuracy, effectiveness, or customization of the computing environment migration plan.

(Original) The system of claim 1, wherein the computer executable components further comprise at least one of:
a data collection component that collects at least one of data corresponding to the entity or one or more computing properties of the second computing environment; or an interface component that presents to the entity the latent computing property preference of the entity and receives feedback data from the entity corresponding to the latent computing property preference of the entity.


(Currently Amended) A computer-implemented method, comprising:
employing, by a system operatively coupled to a processor, a model to discover a latent computing property preference of an entity operating in a first computing environment, wherein the model comprises a latent Dirichlet allocation model; and
recommending, by the system, a computing environment migration plan to a second computing 
environment based on the latent computing property preference of the entity.

(Currently Amended) The computer-implemented method of claim 9, wherein the model further comprises: or a topic model, 

(Original) The computer-implemented method of claim 9, wherein the employing
comprises:
employing, by the system, the model to discover the latent computing property preference of the entity based on data corresponding to the entity comprising at least one of entity interview data, entity source data, entity application configuration data, entity middleware data, entity network data, entity storage device data, entity location data, or entity documentation data.

(Original) The computer-implemented method of claim 9, further comprising: 
employing, by the system, the model to map one or more hierarchical topics indicative of one or more latent computing property preferences of the entity to one or more classes indicative of one or more computing properties of the second computing environment using one or more bipartite graphs.

13.  (Original) The computer-implemented method of claim 9, wherein the recommending
comprises:
recommending, by the system, the computing environment migration plan based on at
least one of: a similarity measure between one or more latent computing property preferences of the entity and one or more computing properties of the second computing environment; or a maximum support measure comprising a ratio of a number of the one or more latent computing property preferences of the entity that correspond to a computing property of the second computing environment and a total number of the one or more latent computing property preferences of the entity.

(Original) The computer-implemented method of claim 9, further comprising: employing, by the system, the model to discover one or more latent computing property preferences of the entity based on feedback data from the entity corresponding to the latent computing property preference of the entity or to modify the latent computing property preference of the entity based on the feedback data.

(Original) The computer-implemented method of claim 9, further comprising: recommending, by the system, the computing environment migration plan based on feedback data from the entity corresponding to the latent computing property preference of the entity, thereby facilitating at least one of improved implementation time, accuracy, effectiveness, or customization of the computing environment migration plan.

16.  (Currently Amended) A computer program product facilitating computing environment
migration plan recommendation based on one or more latent entity computing property preferences, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
employ, by the processor, a model to discover a latent computing property preference of an entity operating in a first computing environment, wherein the model comprises a latent Dirichlet allocation model; and
recommend, by the processor, a computing environment migration plan to a second computing environment based on the latent computing property preference of the entity.

17.   (Currently Amended) The computer program product of claim 16, wherein the program instructions are further executable by the processor to cause the processor to:
employ, by the processor, at least one of an artificial intelligence model, a topic model, or [[a]] the latent Dirichlet allocation model to discover the latent computing property preference of the entity based on data corresponding to the entity comprising at least one of entity interview data, entity source data, entity application configuration data, entity middleware data, entity network data, entity storage device data, entity location data, or entity documentation data.

18.   (Original) The computer program product of claim 16, wherein the program instructions are further executable by the processor to cause the processor to:
employ, by the processor, the model to map one or more hierarchical topics indicative of one or more latent computing property preferences of the entity to one or more classes indicative of one or more computing properties of the second computing environment using one or more bipartite graphs.

19.  (Original) The computer program product of claim 16, wherein the program instructions are further executable by the processor to cause the processor to:
recommend, by the processor, the computing environment migration plan based on at least one of: a similarity measure between one or more latent computing property preferences of the entity and one or more computing properties of the second computing environment; or a maximum support measure comprising a ratio of a number of the one or more latent computing property preferences of the entity that correspond to a computing property of the second computing environment and a total number of the one or more latent computing property preferences of the entity.

20.   (Original) The computer program product of claim 16, wherein the program instructions are further executable by the processor to cause the processor to:
employ, by the processor, the model to discover one or more latent computing property preferences of the entity based on feedback data from the entity corresponding to the latent computing property preference of the entity or to modify the latent computing property preference of the entity based on the feedback data.

21.   (Original) The computer program product of claim 16, wherein the program instructions are further executable by the processor to cause the processor to:
recommend, by the processor, the computing environment migration plan based on feedback data from the entity corresponding to the latent computing property preference of the entity.

22.  (Currently Amended) A system, comprising:
a memory that stores computer executable components; and
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a learner component that learns one or more computing property preference patterns of an entity based on feedback data from the entity corresponding to one or more computing property preferences of the entity; and
an analysis component that employs a latent Dirichlet allocation model to discover a latent computing property preference of the entity based on the one or more computing property preference patterns of the entity.

23.  (Original) The system of claim 22, wherein the computer executable components further comprise:
a recommendation component that recommends a computing environment migration plan from a first computing environment to a second computing environment based on the latent computing property preference of the entity.

24.  (Currently Amended) A computer-implemented method, comprising:
learning, by a system operatively coupled to a processor, one or more computing property preference patterns of an entity based on feedback data from the entity corresponding to one or more computing property preferences of the entity; and
employing, by the system, a latent Dirichlet allocation model to discover a latent computing property preference of the entity based on the one or more computing property preference patterns of the entity.

25.   (Original) The computer-implemented method of claim 24, further comprising: recommending, by the system, a computing environment migration plan from a first computing environment to a second computing environment based on the latent computing property preference of the entity.

Reasons for Indicating Allowable Subject matter
4.	Applicant's arguments filed on 08/17/2022 have been fully considered. The prior art fail to either disclose or suggest the combination of features as arranged and claimed by applicant. In light of the newly amended feature(s) and arguments of pp. 9-12 and in conjunction with all other limitations of the independent claims render claims 1, 9, 16, 22, and 24 allowable.
The dependent claims 2-8, 10-15, 17-21, 23 and 25 being further limiting the independent claims, definite and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171